

117 HR 1842 IH: Harriet Tubman Bicentennial Commemorative Coin Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1842IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Meeks (for himself, Mr. Katko, Mrs. Lawrence, Ms. Lee of California, Mr. Thompson of Mississippi, Ms. Barragán, Mr. Ruppersberger, Ms. Plaskett, Mr. Danny K. Davis of Illinois, Mr. Deutch, Mr. Trone, Mr. Aguilar, Mr. Fitzpatrick, Mr. Horsford, Mr. Lawson of Florida, Mr. Lieu, Mr. Krishnamoorthi, Mr. Crist, Mr. Fortenberry, Mr. Khanna, Mr. Johnson of Georgia, Mr. Grijalva, Mrs. Radewagen, Mrs. Hayes, Mr. Stewart, Mr. Neguse, Mr. Raskin, Mr. Van Drew, Mr. Kinzinger, Ms. Kaptur, Mr. Cole, Ms. Stevens, Mr. Pascrell, Mrs. Luria, Mr. Stanton, Mr. Costa, Mr. Lowenthal, Mrs. Watson Coleman, Mr. Lynch, Ms. Roybal-Allard, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint commemorative coins in recognition of the Bicentennial of Harriet Tubman’s birth.1.Short titleThis Act may be cited as the Harriet Tubman Bicentennial Commemorative Coin Act.2.FindingsCongress finds the following:(1)Harriet Tubman was a formerly enslaved abolitionist who guided about 70 people from slavery to freedom in 10 years.(2)Born in March 1822, Tubman was a notable abolitionist who not only freed herself, but also freed others from slavery.(3)Harriet Ross Tubman, born Araminta Minty Ross, was born enslaved on the plantation of Anthony Thompson in Dorchester County, Maryland.(4)With the help of the Underground Railroad network, in the fall of 1849, Tubman escaped from Poplar Neck in Caroline County, Maryland, heading north to freedom in Pennsylvania.(5)With the passing of the Fugitive Slave Act as part of the Compromise of 1850, the operations to help enslaved persons escape became dangerous and she risked her life to rescue them from slavery.(6)Despite passage of the Compromise of 1850 and the Fugitive Slave Act, Tubman continued her work, escorting her refugees to Canada instead.(7)It was during the 1850s that Tubman made 13 trips back to Maryland, guiding approximately 70 enslaved persons to the North, including family members, and providing instruction to about 70 more who found their way to freedom on their own.(8)Regardless of the arduous process of helping fugitive enslaved persons escape through the Underground Railroad, not a single person was recaptured under Tubman’s supervision.(9)During 1859, Tubman aided abolitionist John Brown by recruiting supporters for his raid on Harper’s Ferry, a planned insurrection against slaveholders in Virginia and Maryland.(10)In the beginning of the Civil War, Tubman served as a spy, cook, and nurse in South Carolina and Florida.(11)Tubman also recruited newly freed African-American men to join regiments of African-American soldiers called United States Colored Troops.(12)In recognition of her abilities, Tubman served as an army scout and spy for Major General David Hunter and Colonel James Montgomery. Harriet Tubman was inducted into the Military Intelligence Corps Hall of Fame.(13)Tubman distinguished herself as the first woman to lead an armed expedition in the Civil War, the Combahee River Raid, resulting in more than 700 enslaved persons in South Carolina being freed.(14)After the Civil War, Tubman frequently sheltered and fed newly freed enslaved persons at her home on South Street in Auburn, New York, which she purchased from Secretary of State William Henry Seward, even though she had little money herself. She found a means to an end by working as a domestic, selling produce from her garden, taking in donations of food, loans from friends, and raising pigs on her farm.(15)Tubman became active in the women’s movement as early as 1860. She attended meetings and gave speeches in her home State of New York, as well as in Boston and Washington, D.C.(16)Tubman was an avid advocate for African-American women and their civil rights. In 1896, she was invited as a speaker at the first meeting of the National Association of Colored Women in Washington, D.C.(17)Although living in financial insecurity, Tubman transferred a 25-acre parcel of land to the African Methodist Episcopal Zion Church in 1903, which eventually became The Harriet Tubman Home for the Aged and Indigent Negroes. At the time, few social services existed for elderly and ill people of color.(18)Escaping slavery, risking everything to save her family and friends, aiding enslaved persons in escape from slavery, leading a military raid, championing the cause of women’s suffrage, advocating for civil rights and access to health care, Harriet Tubman is an individual that has performed achievements that have had profound impacts on history and culture in the United States.3.Coin specifications(a)DenominationsIn commemoration of Harriet Tubman, the Secretary of the Treasury (hereafter referred to in this Act as the Secretary) shall mint and issue the following coins:(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)be struck on a planchet having a diameter of 0.850 inches; and(C)contain at least 90 percent gold.(2)$1 silver coinsNot more than 400,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)be struck on a planchet having a diameter of 1.500 inches; and(C)contain at least 90 percent silver.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)have a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Designs of coins(a)Design requirements(1)In generalThe designs of the coins minted under this Act shall be emblematic of the legacy of Harriet Tubman as an abolitionist. At least one obverse design shall bear the image of Harriet Tubman.(2)Designation and inscriptionsOn each coin minted under this Act, there shall be—(A)an inscription of Harriet Tubman;(B)a designation of the value of the coin;(C)an inscription of the year 2024; and(D)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe designs for the coins minted under this Act shall be—(1)selected by the Secretary, after consultation with the National Underground Railroad Freedom Center in Cincinnati, Ohio, The Harriet Tubman Home, Inc. in Auburn, New York, and the Commission of the Fine Arts; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.(c)Period for issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2024, and ending on December 31, 2024.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided under section 7(a) with respect to the coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of the coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins issued under this Act shall include—(1)a surcharge of $35 per coin for the $5 coins;(2)a surcharge of $10 per coin for the $1 coins; and(3)a surcharge of $5 per coin for the half-dollar coin.(b)Distribution(1)In generalExcept as provided in paragraph (2), subject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary equally to the National Underground Railroad Freedom Center in Cincinnati, Ohio, and The Harriet Tubman Home, Inc. in Auburn, New York, for the purpose of accomplishing and advancing their missions.(2)ExceptionNotwithstanding section 5134(f)(1) of title 31, United States Code, if an entity described in paragraph (1) of this subsection raises funds from private sources in an amount that is less than the total amount of the proceeds of the surcharge derived from the sale of the coins issued under this Act, the Secretary shall promptly pay to the other entity the proceeds of such surcharge. (c)AuditsThe National Underground Railroad Freedom Center in Cincinnati, Ohio, and The Harriet Tubman Home, Inc. in Auburn, New York, shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b). (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.